Order filed April 18, 2013




                                           In The

         Eleventh Court of Appeals
                                         ___________

                                    No. 11-13-00014-CV
                                        __________

                  LONE STAR TRANSMISSION, LLC, Appellant

                                               V.

                       WILKS RANCH TEXAS, LTD., Appellee


                             On Appeal from the 91st District Court
                                    Eastland County, Texas
                               Trial Court Cause No. CV1242569


                                           ORDER
       Lone Star Transmission, LLC, the appellant in this cause, has filed in this court an
unopposed motion to abate the appeal for sixty days. In the motion, Lone Star states that
abatement is sought “to facilitate ongoing discussions between the parties regarding a potential
settlement” and to serve judicial economy. Lone Star also states that the motion is not opposed.
       The motion is granted, and the appeal is abated.


                                                            PER CURIAM
April 18, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.